


110 HRES 528 EH: Commemorating the 300th anniversary of the

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 528
		In the House of Representatives, U.
		  S.,
		
			July 23, 2007
		
		RESOLUTION
		Commemorating the 300th anniversary of the
		  Town of New Milford, Connecticut.
	
	
		Whereas New Milford is located in Litchfield County, on
			 the western border of Connecticut, in the Housatonic Valley;
		Whereas the settlement of New Milford began in 1706, when
			 John Noble, Sr., purchased a portion of land known as Weantinogue;
		Whereas in 1707, Noble and his daughter settled in New
			 Milford, followed by 12 other families;
		Whereas beginning in 1774, New Milford demonstrated its
			 support for the Revolutionary War by providing financial support to the
			 servicemen and sending 285 of its 2,700 inhabitants to battle;
		Whereas New Milford was a center of Underground Railroad
			 work in Connecticut, with many of its residents offering their homes as places
			 for slaves to take refuge on their journey to freedom;
		Whereas the late 1800s marked the arrival of many new
			 industries and businesses in New Milford, including the manufacturing of
			 furniture, paints, and pottery;
		Whereas in 1902, New Milford’s worst disaster occurred
			 when a raging fire completely destroyed the town’s main business district on
			 Bank Street;
		Whereas the population of New Milford stood at 3,000 in
			 1880 and has grown to nearly 30,000 today;
		Whereas at 64 square miles, New Milford is the largest
			 town in Connecticut; and
		Whereas New Milford has been modernized through commercial
			 and industrial growth, while retaining its deep sense of history, scenic
			 beauty, and traditional New England character throughout the past 300 years:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the
			 Town of New Milford, Connecticut, on the occasion of its 300th anniversary;
			 and
			(2)honors the Town of
			 New Milford for its significant history, impressive growth, and considerable
			 contributions to the State of Connecticut and the United States.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
